Citation Nr: 1815774	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 2013, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for a left eye disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2014 RO decision assigned an effective date of May 17, 2013, for the award of service connection for PTSD.

2.  The evidence reflects that the Veteran initially filed a claim for service connection for PTSD which was received on December 22, 1997, but was never adjudicated and entitlement to service connection for PTSD arose prior to that date.

3.  The preponderance of the evidence is against a finding that any right eye disability had its onset in service or is otherwise related to service.

4.  The preponderance of the evidence is against a finding that any left eye disability had its onset in service or is otherwise related to service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of December 22, 1997, but no earlier, for the award of service connection for PTSD, have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

2.  The criteria for entitlement to service connection for a right eye disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for entitlement to service connection for a left eye disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist with respect to the claims decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

Although the regulations relating to what constitutes a claim were recently amended, effective March 24, 2015, given that the claim in this case was filed prior to that date, the former regulations are applicable.  Under those regulations, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA was considered an informal claim provided it identified, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received under the relevant regulations prior to their recent amendment, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

In this instance, service connection for PTSD was granted in a February 2014 RO decision and an effective date of May 17, 2013, for the award of service connection for PTSD was assigned.

Prior to that date, the Veteran submitted a statement explaining that "I wish to informally reopen my claim for entitlement to service connection for PTSD," which was received by VA on December 22, 1997.

This is explicitly a claim, albeit an informal one, for service connection for PTSD.  Notably, the RO did not adjudicate the Veteran's informal claim for service connection for PTSD.  As such, the Board must determine whether an effective date of December 22, 1997, is warranted for the award of service connection for PTSD.

As discussed above, the effective date here must be the date of claim or the date entitlement arose, whichever is later.  With respect to the phrase "the date entitlement arose," the U.S. Court of Appeals for Veterans Claims (Court) has stressed what that phrase does not mean.  "[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Here, given that the Veteran filed his claim for service connection on December 22, 1997, and it remained unadjudicated, that is the date of claim for service connection.  

In Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014), the Federal Circuit held that, although medical evidence of PTSD is required under 38 C.F.R. § 3.304(f) to establish the proper effective date for the award of benefits for that condition, a medical opinion could diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms."  The Federal Circuit found that a VA psychiatrist's statement that the appellant had been under his care "since March 10, 1989" and "is suffering from PTSD" was sufficient to award an effective date of March 10, 1989, for the award of benefits for PTSD.  Moreover, in determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "facts found" and "the date on which the evidence is submitted is irrelevant."  McGrath v. Gober, 14 Vet.App. 28, 35 (2000).  In addition, in Swain v. McDonald, 27 Vet. App. 219, 224 (2015), the Court held that the "effective date [regarding an increase in hearing loss] should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that [the veteran's disability] first manifested."

Here, a 1991 VA treatment record shows a diagnosis of PTSD, indicating that entitlement to service connection arose at that time.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (in determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "facts found" and "the date on which the evidence is submitted is irrelevant").

The Board notes that while the Veteran described his informal claim for service connection as one to reopen, there was no communication received prior to the December 22, 1997 claim.  Thus, the December 22, 1997, claim was an initial claim for service connection and entitlement to service connection for PTSD arose in 1991, as discussed above.  Accordingly, the latter of the two dates, December 22, 1997, is the appropriate effective date for the award of service connection for PTSD.  See Lalonde, 12 Vet. App. at 382.

The Board acknowledges the Veteran's argument that he sought mental health treatment immediately following his separation from service.  See March 2014 Notice of Disagreement.  While the Board acknowledges that the Veteran may have received such treatment, medical care does not indicate an intent to file a claim for service connection.  See Brannon v. West, 12 Vet.App. 32, 35 (1998) (the "mere presence of medical evidence does not establish the intent on the part of a veteran to seek service connection for a condition.").

The appropriate effective date of the award in this case is December 22, 1997, the date the Veteran's initial unadjudicated claim for service connection was received.  A preponderance of the evidence is against a finding that an effective date earlier than December 22, 1997, is warranted and the benefit of the doubt doctrine is therefore not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection

The Veteran asserts that service connection is warranted for right and left eye disabilities.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was afforded a VA examination in April 2013.  There, he was diagnosed with bilateral cataracts, bilateral glaucoma suspect and bilateral congenital dermolipoma.

In service, the Veteran suffered a subconjunctival hemorrhage of the right eye.  See January 1967 Service Treatment Record.  His eyes were normal upon separation.  See August 1969 Separation Report of Medical Examination.

Regarding nexus, April 2013 VA examiner opined that that the Veteran cataracts and glaucoma suspect were not related to service.  In a June 2013 addendum, the examiner explained that the in-service subconjunctival hemorrhage was a self-limiting condition and not related to the current disabilities.  Further, the examiner stated that an October 2011 VA treatment record did not show angle recession glaucoma (i.e., glaucoma due to trauma).  Further, the examiner stated that the cataracts were age related.

The Board finds that the April 2013 VA medical opinion and June 2013 addendum to be probative as to whether the Veteran's glaucoma or cataracts are related to service.  The examining clinician reviewed and discussed the medical evidence of record and the Veteran's pertinent history and explained the reasons for the conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The remaining medical evidence includes post-service VA and private treatment records, but does not address whether there is a link between any eye disability and any service-connected disability, to include medication taken to treat such.

The Board has also considered the Veteran's statements regarding his belief that he has an eye disability related to service.  See Notice of Disagreement.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to provide a medical opinion between any currently diagnosed eye disability and in-service events.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  The etiology of any eye disability is also a complex medical matter question because it involves internal and unseen system processes unobservable by the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned April 2013 opinion and June 2013 addendum of the VA examiner is of greater probative weight than the generic lay statements of the Veteran.

Finally, regarding congenital dermolipoma, the Board notes that "[c]ongenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation."  38 C.F.R. § 3.303(c).  See also 38 C.F.R. § 4.127 ("personality disorders are not diseases or injuries for compensation purposes and . . . disability resulting from them may not be service-connected").  Thus, if a disorder is a "defect," a veteran is precluded from receiving disability benefits to compensate him for the effects of that disorder.  Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In contrast, disability benefits may be awarded for congenital diseases.  Quirin, 22 Vet. App. at 394.  Generally, a congenital disease, "by its very nature, preexisted the claimant's military service," and service connection for disability due to such disease typically turns on "whether manifestations of the disease in service constituted 'aggravation' of the condition."  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (Oct. 30, 1990).  In determining whether a disorder is disease or defect, the rule is that "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  Here, however, the evidence reflects that the dermolipoma did not manifest until after service (as the entrance examination did not note any eye defects) and, as discussed above, as a congenital defect is precluded as serving as a basis for the award of service connection.

For the foregoing reasons, the Board finds that the weight of the evidence is against a finding of relationship between any disability of either eye and service.  Entitlement to service connection is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

An effective date of December 22, 1997, but no earlier, for the award of service connection for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for a right eye disability is denied.

Service connection for a left eye disability is denied.


REMAND

Low Back Disability

The Veteran asserts that he injured his low back while performing various duties during service.  See March 2014 Notice of Disagreement.  Further, in his September 2014 substantive appeal, the Veteran elaborated that he performed strenuous physical activities during service and experienced low back problems therein.  This is consistent with the Veteran's service as an equipment repairman, including in Vietnam. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). 

The above-cited evidence triggers VA's duty to afford the Veteran a VA examination detailing the nature and etiology of any low back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As no such examination has been afforded to the Veteran, remand is warranted to fulfill VA's duty to assist.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of any low back disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any low back disability has its onset in service or is otherwise related to service.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  After completing the above and any other development deemed necessary, readjudicate the claim remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


